Detailed Action
Election/Restriction
This application is in condition for allowance except for the presence of claims 11-13 directed to an invention non-elected without traverse.  Accordingly, claims 11-13 been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Ellis (US 2015/0379822 A1) generally discloses a game with a plurality of stages and corresponding returns to players.
Regarding representative claim 1 however, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
enabling, for the gaming session, game play and wagers in a current stage of the plurality of stages of the wager-based game; determining whether a current stage of the plurality of stages has been previously played; when the current stage is determined to have been previously played, decreasing a Return-To-Player (RTP) of the wager-based game for the current stage; and when the current stage is determined to not have been previously played, increasing the RTP of the wager-based game for at least one of the current stage and a next-consecutive stage of the plurality of stages

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempt ts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVE ROWLAND/Primary Examiner, Art Unit 3715   

Examiner’s amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Cancel claims 11-13.